Title: John Brazer to Thomas Jefferson, 18 October 1819
From: Brazer, John
To: Jefferson, Thomas


					
						Sir:
						University in Cambridge
							18th Oct.–19.
					
					I have the great pleasure of acknowledging the distinguished honour you have conferred upon me by your letter of the 24th August. I thought it might be forgiven in a young man to feel desirous to offer to your acceptance some of the first fruits of his studies;—and I felt intimately the obligation, which is common to every American citizen, of seizing or making an opportunity of offering to his gratitude and respect to one of the earliest and most efficient benefactors of his native land. Still I could not but fear that I was presuming too t much  even on your benevolence, in offering to your acceptance so trivial thing as the “Review of the Greek Pronunciation.” You will judge, Sir, then, with what grateful emotion I recieved your most kind and  condescending letter. It will be treasured up as the most valuable reward that I could recieve for any literary effort.
					I hope your indulgence will not have made to me too presumptuous, if it lead me to ask your permission to publish in some suitable manner, such parts of your letter as have no personal reference. I am sure that I urge no ineffectual argument for your consent when I state that the common weal of this American world has much need that the sentiments and opinions of your letter should be more extensively diffused. The active habits and enterprizing spirit of our citizens—the love of gain or aggrandizement—our popular institutions—the scope there is at on all sides for productive labour, have prevented them from cultivating the more refined but not less necessary parts of education. All study, therefore, which has not an immediate and direct reference to active life is held in disesteem and considered but as laborious trifling, and this is especially true of the study of the classic writers of antiquity. It is difficult to make men, who are thus intent on what they are pleased to call a practical education, apprehend the arguments in favour of a learned one. The Essays of the “good Rush” on this subject, are a memorable example of this perverseness.—when the classics are urged as indispensable guides to the ultimate objects of education, it is replied that men plead and preach and cure the sick very well without them, and that they lend no assistance in driving bargains or steering ships, in analyzing minerals or classifying plants. It would be quite vain to make men, to whom such objections assertions have the force of argument, apprehend and realize—that the study of the writers of Greece and Rome is the best basis of education, whether it be considered as discipline or nutriment to the young mind:—that it sheds a benign and healthy influence over every part of life;—that it is not a profitless employment to follow up the streams of knowledge to their fountains in the old world:—or an empty distinction to hold communion with those mighty minds which cast gleams of glory over the dark and waste ocean of oblivion;—that it is a “sweet composer of to that rest of the grave to which we are all hastening”;—and that it is peculiarly associated with our most hallowed recollections of earlier days,—with the companions, scenes, expectations, joys, sorrows, hopes of youth,—with that buoyancy of feeling that “sunshine of the breast” which beams, and it may be, only beams in the morning of life. All this, of course, cannot be understood, and still less that the present condition of our country renders an attention to this and to all liberal pursuits vitally necessary—that we want something to control our selfish pursuits, something to adorn our prosperity. But men who will not listen to, and cannot appreciate such arguments are yet peculiarly accessible to the influence of argument from authority, and whe if to a great name there be added a synopsis of all that can be said in favour of  Classical learning, there is reason to hope for a beneficial result. Allow me then, Sir, earnestly to request your consent to a publication of such parts of your letter as may have a general interest and beneficent tendency? I must add in excuse of this request, that beside the desire I have of communicating good to the public, I have been authorizd by my revered friend the Hon: Levi Lincoln of Worcester to believe that you would have no particular objection to a compliance, and that in any result, you would forgive me for asking it.
					I have ventured to send with this letter a slight Review of the remarkable Discourses of the celebrated Dr–Chalmers of Glasgow. If you can tolerate this I ask leave to refer you to a more elaborate one of his evidences of Xnty published in the North American Review for Sept 1818. They are neither of them worthy your notice, and I do not  ask you to read them, but to recieve them, not indeed as any assurances that he to whom you have been so distinguishingly kind is wor in any respect worthy of the honour but as a testimonial, however insufficient, of
					
						the profound respect and most grateful sentiments of—Sir, your most obliged and most humble servant,
						
							
								
									
										
											John Brazer,
										
									
								
								
									the author &c. &c. &.
								
							
						
					
				